Case 1:19-cr-00401-VSB Document 48 Filed 06/11/21 Page 1 of 7




                                                                6/11/2021
Case 1:19-cr-00401-VSB Document 48 Filed 06/11/21 Page 2 of 7
Case 1:19-cr-00401-VSB Document 48 Filed 06/11/21 Page 3 of 7
Case 1:19-cr-00401-VSB Document 48 Filed 06/11/21 Page 4 of 7
Case 1:19-cr-00401-VSB Document 48 Filed 06/11/21 Page 5 of 7
Case 1:19-cr-00401-VSB Document 48 Filed 06/11/21 Page 6 of 7
Case 1:19-cr-00401-VSB Document 48 Filed 06/11/21 Page 7 of 7
